DETAILED CORRESPONDENCE

Claims 1-4, 13, 14, 19, and 20 are pending.  Claims 5-12 and 15-18 are withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/14/2020 and 3/9/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Election/Restriction
	The applicant’s election of Species A, Figs. 2A,2B without traverse is acknowledged, as well as, the applicant’s designation of the appropriate claims for examination being claims 1-4, 13, 14, 19, and 20.  Accordingly, claims 5-12 and 15-18 are withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the single embodiment wherein the movable member is all of a piston, a ball, and a spring and sliding sleeve assembly must be shown or the feature(s) canceled from the claim(s).  See the related Section 112(a) rejection.  No new matter should be entered.

The drawings are objected to because Figs. 2A,2B reference numeral 201 is not present in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “The embodiments include” is implied.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “movable member” in claims 1, 13, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20  No description is provided for a single embodiment wherein the movable member is all of a piston, a ball, and a spring and sliding sleeve assembly.  Changing “and a spring” to “or a spring” will overcome this rejection.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 13, 14, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 13, and 19  With respect to each claim, Section 112(f) has been invoked with respect to “movable member”.  However, the specification is unbounded with regard to corresponding structure. The published application paragraph [0019] discussion of corresponding structure states “… a moveable member is any device that controls passage of fluids through the float equipment assembly.”  This is an unbounded limitation, thus the corresponding structures for "movable mechanism” in these claims is not duly limited as required when Section 112(f) is invoked.  All other claims depend from one of these.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fripp (US20160251937), in view of OFFICIAL NOTICE.
Claim 1  Fripp discloses an assembly [Figs. 6A,6B] comprising: 
an inner string 110 that provides a fluid flow path through the assembly; 
an opening 606 through which a fluid flowing through the inner string exits the assembly; 
a moveable member 604 which, when repositioned, isolates the inner string; and 
a frangible component 112 that initially prevents repositioning of the moveable member [i.e., by keeping fluid pressure from the surface of the piston 604], 
wherein the moveable member is repositioned after the frangible component is broken [i.e., by allowing fluid pressure from the inner string interior to pass through the hole 602 in which the frangible component is/was positioned and to reach and act against the surface of the piston 604; Fig. 6B; para. 56,57].
In the embodiment of Figs. 3A-3C, Fripp also discloses combining a dissolvable material member 302 with a frangible component 112 of the same configuration/type as the frangible component 112 of the embodiment of Figs. 6A,6B such that, when the frangible component is broken by an object 124 moving within the inner string, fluid from the inner string interior is allowed to pass through the hole 126 and then encounter the dissolvable material member 302 which degrades after encountering the fluid [para. 0040,0041,0043], the fluid being either wellbore fluid or fluids, e.g., water injected from the surface [para. 0041].
Fripp further discloses a configuration of the embodiment of Figs. 6A,6B wherein the ports 606 are initially open and are closed upon the repositioning of the piston [para. 0058].
For the embodiment of Figs. 6A,6B, Fripp does not explicitly disclose (a) a dissolvable material that initially prevents repositioning of the moveable member, (b) that the moveable member is repositioned after a threshold portion of the dissolvable material has dissolved, or (c) that the assembly is a float equipment assembly.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fripp’s Fig. 6A,6B embodiment such that the combination frangible component and dissolvable material member of the Figs. 3A-3C embodiment was utilized instead of merely the frangible component, thereby configuring the assembly such that the dissolvable material initially prevents repositioning of the moveable member (e.g., at the time when injected water from the surface initially encounters the dissolvable material member) and the moveable member is repositioned only after a threshold portion of the dissolvable material has dissolved (i.e., when the injected water passes through the at least partially dissolved dissolvable material member to 
Fripp, as modified, does not explicitly disclose that the assembly is a float equipment assembly.
The examiner takes OFFICIAL NOTICE that at least some float equipment assemblies are configured to close a previously open port when activated.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the Fripp configuration in which the repositioned movable member would close the port, such that the assembly would be useable as a float equipment assembly.  One of ordinary skill in the art would reasonably have expected that this use would have been within the skill of the art and would yield and achieve the predictable result that a port could be closed after the placement of cement through such port.
Claim 2  Fripp, as modified with respect to claim 1, discloses that the moveable member comprises a piston, and that the piston, when repositioned, closes the opening [as discussed at claim 1].
Claim 3  Fripp, as modified with respect to claim 2, discloses that the piston is stored in a chamber of the float equipment assembly [Fig. 6A], and that the dissolvable material is a dissolvable plug that initially seals the chamber [as discussed at claim 1].
Claim 4  Fripp, as modified with respect to claim 3, discloses that, after the threshold portion of the dissolvable plug has dissolved, a hydrostatic pressure is applied to the piston to reposition the piston [i.e., when the injected water from the surface is allowed to exert pressure against the piston surface, as discussed at claim 1].
Claim 13  As discussed with respect to claim 1, Fripp discloses a method to isolate a downhole string [Figs. 6A,6B], the method comprising: 
deploying a downhole string 110 coupled to an assembly, the assembly comprising: 
an inner string 110 that provides a fluid flow path from the downhole string through the assembly; 
an opening 606 through which a fluid flowing through the inner string exits the assembly; 
a moveable member 604 which, when repositioned, isolates the inner string; and 
a frangible component 112 that initially prevents repositioning of the moveable member [i.e., by keeping fluid pressure from the surface of the piston 604]; 
moving a ball 124 within the inner string to break the frangible component 112, after breaking the frangible component, repositioning the moveable member to isolate the inner string [i.e., by allowing fluid pressure from the inner string interior to pass through the hole 602 in which the frangible component is/was positioned and to reach and act against the surface of the piston 604; Fig. 6B; para. 56,57].
In the embodiment of Figs. 3A-3C, Fripp also discloses combining a dissolvable material member 302 with a frangible component 112 of the same configuration/type as the frangible component 112 of the embodiment of Figs. 6A,6B such that, when the frangible component is broken by the object 124 moving within the inner string, fluid from the inner string interior is 126 and then encounter the dissolvable material member 302 which degrades after encountering the fluid [para. 0040,0041,0043], the fluid being either wellbore fluid or fluids, e.g., water injected from the surface [para. 0041].
Fripp further discloses a configuration of the embodiment of Figs. 6A,6B wherein the ports 606 are initially open and are closed upon the repositioning of the piston [para. 0058].
For the embodiment of Figs. 6A,6B, Fripp does not explicitly disclose (a) a dissolvable material that initially prevents repositioning of the moveable member, (b) flowing a fluid down the downhole string to dissolve a threshold portion of the dissolvable material, (c) that the moveable member is repositioned after a threshold portion of the dissolvable material has dissolved to isolate the inner string (i.e., close the inner string ports), or (c) that the assembly is a float equipment assembly.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fripp’s Fig. 6A,6B embodiment such that the combination frangible component and dissolvable material member of the Figs. 3A-3C embodiment was utilized instead of merely the frangible component, thereby configuring the assembly such that the dissolvable material initially prevents repositioning of the moveable member (e.g., at the time when injected water flowed down from the surface initially encounters the dissolvable material member) and the moveable member is repositioned only after a threshold portion of the dissolvable material has dissolved (i.e., when the injected water passes through the at least partially dissolved dissolvable material member to then exert pressure against the surface of the piston.  One of ordinary skill in the art would reasonably have expected that this utilization and configuration would have been within the skill of the art and would yield and achieve the predictable result that the operator could maintain control of when the movable member/piston is repositioned after the frangible 
Fripp, as modified, does not explicitly disclose that the assembly is a float equipment assembly.
The examiner takes OFFICIAL NOTICE that at least some float equipment assemblies are configured to close a previously open port when activated.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the Fripp configuration in which the repositioned movable member would close the port, such that the assembly would be useable as a float equipment assembly.  One of ordinary skill in the art would reasonably have expected that this use would have been within the skill of the art and would yield and achieve the predictable result that a port could be closed after the placement of cement through such port.
Claim 14  Fripp, as modified with respect to claim 13, discloses that the moveable member comprises a piston that is stored in a chamber [Fig. 6A] of the float equipment assembly, wherein the dissolvable material is a dissolvable plug [as discussed at claim 13], and wherein repositioning the moveable member comprises applying a hydrostatic pressure to the piston after the threshold portion of dissolvable material has dissolved [i.e., when the injected water flowed down from the surface is allowed to exert pressure against the piston surface, as discussed at claim 13].
Claim 19  As discussed with respect to claims 1 and 9, Fripp discloses a downhole completion assembly [Figs. 1,6A,6B]comprising: 
[Title; para. 0022]; and 
an float equipment assembly coupled to the completion string, the assembly comprising: 
an inner string 110 that provides a fluid flow path from the completion string through the assembly; 
an opening 606 through which a fluid flowing through the inner string exits the assembly; 
a moveable member 604 which, when repositioned, isolates the inner string; and 
a frangible component 112 dissolvable material that initially prevents repositioning of the moveable member [i.e., by keeping fluid pressure from the surface of the piston 604],
wherein the moveable member is repositioned after the frangible component is broken a threshold portion of the dissolvable material has dissolved [i.e., by allowing fluid pressure from the inner string interior to pass through the hole 602 in which the frangible component is/was positioned and to reach and act against the surface of the piston 604; Fig. 6B; para. 56,57].
In the embodiment of Figs. 3A-3C, Fripp also discloses combining a dissolvable material member 302 with a frangible component 112 of the same configuration/type as the frangible component 112 of the embodiment of Figs. 6A,6B such that, when the frangible component is broken by an object 124 moving within the inner string, fluid from the inner string interior is allowed to pass through the hole 126 and then encounter the dissolvable material member 302 which degrades after encountering the fluid [para. 0040,0041,0043], the fluid being either wellbore fluid or fluids, e.g., water injected from the surface [para. 0041].
Figs. 6A,6B wherein the ports 606 are initially open and are closed upon the repositioning of the piston [para. 0058].
For the embodiment of Figs. 6A,6B, Fripp does not explicitly disclose (a) a dissolvable material that initially prevents repositioning of the moveable member, (b) that the moveable member is repositioned to isolate the inner string (i.e., by closing ports 606) after a threshold portion of the dissolvable material has dissolved, or (c) that the assembly is a float equipment assembly.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fripp’s Fig. 6A,6B embodiment such that the combination frangible component and dissolvable material member of the Figs. 3A-3C embodiment was utilized instead of merely the frangible component, thereby configuring the assembly such that the dissolvable material initially prevents repositioning of the moveable member (e.g., at the time when injected water from the surface initially encounters the dissolvable material member) and the moveable member is repositioned, to isolate the inner string, only after a threshold portion of the dissolvable material has dissolved (i.e., when the injected water passes through the at least partially dissolved dissolvable material member to then exert pressure against the surface of the piston.  One of ordinary skill in the art would reasonably have expected that this utilization and configuration would have been within the skill of the art and would yield and achieve the predictable result that the operator could maintain control of when the movable member/piston is repositioned after the frangible component is broken, such that additional time can be provided after the ball has broken if needed for the operator’s purposes, e.g., at least completely removing the ball prior to the repositioning, and also that the operator has a redundant capability to prevent the repositioning until desired. 

The examiner takes OFFICIAL NOTICE that at least some float equipment assemblies are configured to close a previously open port when activated.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the Fripp configuration in which the repositioned movable member would close the port, such that the assembly would be useable as a float equipment assembly.  One of ordinary skill in the art would reasonably have expected that this use would have been within the skill of the art and would yield and achieve the predictable result that a port could be closed after the placement of cement through such port.
Claim 20  Fripp, as modified with respect to claim 13, discloses that the moveable member comprises at least one of a piston 604, a ball,  or a spring sliding sleeve assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Themig et al. (US20150337624) discloses a float equipment assembly actuated to reposition a movable member to close a port in response to the degradation of a component.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676